Case 4:21-cv-01527 Document 1-1 Filed on 05/07/21 in TXSD Page 1 of 23




           EXHIBIT A
      Case 4:21-cv-01527 Document 1-1 Filed on 05/07/21 in TXSD Page 2 of 23




                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTONDIVISION

 STORMI HARDY,                                            §
     Plaintiff,                                           §
                                                          §
 v.                                                       §         CIVIL ACTION NO. __:___-cv-____
                                                          §
 FAMILY DOLLAR STORES OF TEXAS,                           §              JURY TRIAL DEMANDED
 LLC,                                                     §
      Defendant.                                          §




                   DEFENDANT FAMILY DOLLAR STORES OF TEXAS, LLC’S
                           INDEX OF MATTERS BEING FILED


      Pursuant to Federal Rule of Civil Procedure 81, Defendant FAMILY DOLLAR STORES
OF TEXAS, LLC hereby attaches this Index of Matters Being Filed to its Notice of Removal.


Exhibit 1:       All Executed Process:

      •   Executed Return of Service on Family Dollar Stores of Texas, LLC served on April
          7, 2021.

Exhibit 2:       All State Court Pleadings:

      •   Plaintiff’s Original Petition and Discovery Request, filed on March 29, 2021;
      •   Defendant Family Dollar Stores of Texas, LLC’s Original Answer to Plaintiff’s
          Original Petition filed on April 26, 2021.

Exhibit 3:       State Court Docket Sheet

Exhibit 4:       List of all counsel of record, including addresses, telephone
                 numbers, and parties represented.




_________________________________________________________________________________________________________________
HARDY/DEFENDANT DOLLAR STORES OF TEXAS, LLC’S INDEX OF MATTERS BEING FILED                P A G E |1
DOC #7631850V1 (58000.00603)
Case 4:21-cv-01527 Document 1-1 Filed on 05/07/21 in TXSD Page 3 of 23




           EXHIBIT 1
                 (All Executed Service of Process)
Case 4:21-cv-01527 Document 1-1 Filed on 05/07/21 in TXSD Page 4 of 23              4/9/2021 9:35 AM
                                                        Marilyn Burgess - District Clerk Harris County
                                                                             Envelope No. 52295509
                                                                                 By: Brenda Espinoza
                                                                             Filed: 4/9/2021 9:35 AM
Case 4:21-cv-01527 Document 1-1 Filed on 05/07/21 in TXSD Page 5 of 23




           EXHIBIT 2
                    (All State Court Pleadings)
      Case 4:21-cv-01527 Document 1-1 Filed on 05/07/21 in TXSD Page 6 of 23                3/27/2021 11:05 AM
                                                                  Marilyn Burgess - District Clerk Harris County
                                                                                       Envelope No. 51897113
                                                                                                By: Marcella Hill
                                                                                    Filed: 3/29/2021 12:00 AM

                                      2021-18078
                                NO. ________________

STORMI HARDY                              §         IN THE DISTRICT COURT OF
    Plaintiff                             §
                                          §
VS.                                       §
                                          §         HARRIS COUNTY, TEXAS
FAMILY DOLLAR STORES                      §
OF TEXAS, LLC                             §
     Defendant                            §           80 JUDICIAL DISTRICT
                                                    _______



                            PLAINTIFF’S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COMES STORMI HARDY, Plaintiff, complaining of FAMILY DOLLAR

STORES OF TEXAS, LLC, Defendant, and for cause would show unto the Court as

follows:

                                        I.
                             DISCOVERY CONTROL PLAN

        1.1   Plaintiff advised the Court and Defendant that this cause of action is

governed by the rules for Expedited Actions under Texas Rules of Civil Procedure Rule

169. Discovery is intended to be conducted under level 1 of Rule 190.2 of the Texas

Rules of Civil Procedure.

                                        II.
                                      PARTIES




                                         -1-
    Case 4:21-cv-01527 Document 1-1 Filed on 05/07/21 in TXSD Page 7 of 23




         2.1   Plaintiff, STORMI HARDY is, and was at all times material hereto, a resident

of Harris County, Texas.

         2.2   Defendant, FAMILY DOLLAR STORES OF TEXAS, LLC is a limited liability

company doing business in the State of Texas for the purpose of accumulating profits,

and can be served by serving its registered agent, Corporation Service Company, at 211

E. 7th Street, Suite 620, Austin, Texas 78701, or wherever the registered agent may be

found.

                                          III.
                               JURISDICTION AND VENUE

         3.1   The Court has subject-matter jurisdiction over this lawsuit because the

amount in controversy exceeds this Court’s minimum jurisdictional requirements.

         3.2   Venue is proper in Harris County pursuant to subsection 15.002(a)(1) of the

Texas Civil Practice and Remedies Code because all or a substantial part of the events

or omissions giving rise to the claim occurred in Harris County.

                                            IV.
                                          FACTS

         4.1   On or about July 11, 2020, Plaintiff was an invitee at Defendant’s store

located at 14445 Cullen Blvd., Houston, Harris County, Texas 77047. Plaintiff was at

the store to shop and was therefore an invitee.




                                            -2-
    Case 4:21-cv-01527 Document 1-1 Filed on 05/07/21 in TXSD Page 8 of 23




       4.2    As Plaintiff was shopping within the store, she slipped and fell after

stepping on a liquid substance left there by a store employee. While Plaintiff was

shopping, she was looking at the Defendant’s merchandise and making sure not to run

into other customers or product displays. Plaintiff did not know that the liquid in

Defendant’s store was on the floor that she was walking on, as there were no warning

signs present.

       4.3    Clearly, at least one of Defendant’s employees was aware of the dangerous

condition as it was an obvious an employee had left it there. Despite this knowledge,

Defendant neither made the area safe nor warned invitees, such as Plaintiff of the

dangerous condition on the floor.

                                          V.
                                THEORIES OF RECOVERY

Premises Liability

       5.1    Recovery against Defendant is justified under the common law theory of

premises liability.

       5.2    Plaintiff was an invitee.

       5.3    Defendant was the occupier and/or possessor of the subject premises.

       5.4    The condition of the premises posed an unreasonable risk of harm to

Plaintiff. On the occasion in question, Defendant failed to maintain the area in question

in a safe manner. Specifically, Defendant knew, or should have known, that the specified

                                           -3-
    Case 4:21-cv-01527 Document 1-1 Filed on 05/07/21 in TXSD Page 9 of 23




area of the floor was wet and was likely to cause its customers to slip and fall. In fact, at

least one of Defendant’s employees was aware of the dangerous condition as they had

left it there. Additionally, Defendant failed to either adequately warn the Plaintiff or make

safe the area where the incident occurred.

       5.5    Defendant’s lack of care proximately caused Plaintiff’s injuries.

                                           VI.
                                        DAMAGES

       6.1    As a direct result of the negligent acts and omissions of the Defendant,

Plaintiff has suffered, and will suffer, numerous and serious injuries, including, but not

limited to:

              a.     Medical expenses in the past;

              b.     Medical expenses in the future;

              c.     Pain and suffering in the past;

              d.     Pain and suffering in the future;

              e.     Mental anguish in the past; and,

              f.     Mental anguish in the future;

              g.     Lost wages/income in the past and future.

              Plaintiff sues for actual and special damages. However, Plaintiff reserves

the right to introduce at trial amendment to conform to the evidence adduced at trial

and determined by the judge to fairly compensate Plaintiff for the suffered damages.

                                             -4-
    Case 4:21-cv-01527 Document 1-1 Filed on 05/07/21 in TXSD Page 10 of 23




                                            VII.
                                        COURT COSTS

           7.1    Plaintiff requests that she recover from the Defendant all costs incurred

pursuant to Rule 131, TEX.R.CIV.P.

                                          VIII.
                           PRE- AND POST-JUDGMENT INTEREST

           8.1    Plaintiff requests she be granted pre-judgment interest at the maximum

rate allowed by law per year, commencing on the 30th day from and after the sum is due

and payable, until date of judgment; together with post-judgment interest at the

maximum rate allowed by law from date of judgment until the judgment has been paid

in full.

                                           IX.
                                  CONDITIONS PRECEDENT

           9.1    All conditions precedent to Plaintiff’s right to bring this action and to

recover the suffered damages and to Defendant's liability have been performed or have

occurred.

                                          X.
                                 ADOPTION BY REFERENCE

           10.1   Except as otherwise expressly set forth or implied by context, all

statements set forth in each paragraph of this pleading are adopted by reference and

incorporated into each and every other section and paragraph of this pleading to afford


                                              -5-
    Case 4:21-cv-01527 Document 1-1 Filed on 05/07/21 in TXSD Page 11 of 23




Plaintiff the maximum recovery for relief and for purposes of providing fair notice of

Plaintiff’s allegations.

                                        XI.
                             MAXIMUM RECOVERY SOUGHT

       11.1    Pursuant to the Texas Rules of Civil Procedure, Rule 47, Plaintiff seeks

monetary relief of $74,999 or less.

                                           XII.
                                  INITIAL DISCLOSURES

       12.1    Pursuant to Rule 194.1(a) of the Texas Rules of Civil Procedure,

Defendant(s) must disclose, within thirty days of filing an answer or general appearance,

the information and materials described in Texas Rules of Civil Procedure 194.2, 194.3,

and 194.4.

                                               XIII.
                                             PRAYER



       WHEREFORE, PREMISES CONSIDERED, Plaintiff, prays that Defendant be cited

to appear and answer herein; that Plaintiff be awarded actual and special damages in a

sum to be specified by the trier of fact; that Plaintiff be awarded expenses and costs of

court; that Plaintiff be granted pre- and post-judgment interest as provided by law; and

that Plaintiff receive such other and further relief, general or special, legal or equitable,

to which Plaintiff may be justly entitled.


                                               -6-
Case 4:21-cv-01527 Document 1-1 Filed on 05/07/21 in TXSD Page 12 of 23




                                            Respectfully submitted,

                                            PM LAW FIRM


                                             /s/ John Papapavlou
                                            John Papapavlou
                                            Texas Bar No. 24059061
                                            Porya Mostaghimi
                                            Texas Bar No. 24065797
                                            PM Law Firm
                                            19333 Highway 59, N., Ste. 190
                                            Humble, Texas 77338
                                            (281) 968-9529
                                            (281) 520-4246
                                            john@pmtxlaw.com

                                            ATTORNEYS FOR PLAINTIFF




                                  -7-
      Case 4:21-cv-01527 Document 1-1 Filed on 05/07/21 in TXSD Page 13 of 23                                   4/29/2021 8:23 AM
                                                                                     Marilyn Burgess - District Clerk Harris County
                                                                                                          Envelope No. 52935380
                                                                                                                   By: Kevin Childs
                                                                                                         Filed: 4/29/2021 8:23 AM

                                                 NO. 2021-18078

STORMI HARDY,                                       §                       IN THE DISTRICT COURT
                                                    §
        Plaintiff,                                  §
v.                                                  §
                                                    §                        HARRIS COUNTY, TEXAS
FAMILY DOLLAR                      STORES        OF §
TEXAS, LLC                                          §
                                                    §
        Defendant.                                  §                         80th JUDICIAL DISTRICT


     DEFENDANT FAMILY DOLLAR STORES OF TEXAS, LLC’S ORIGINAL ANSWER

                                          I.      GENERAL DENIAL

          1.       Defendant denies each and every, all and singular, material allegations contained

 within Plaintiffs’ pleadings and any amendments or supplements thereto and demands strict proof

 thereof.


                         II.        INFERENTIAL REBUTTAL INSTRUCTIONS

          2.       Defendant assert the following by way of inferential rebuttal and requests that the

 Court instruct the jury as follows:

                   a.          New and Independent Cause / Superseding Intervening Cause. The
                               alleged damages in question as set forth in Plaintiff's Statement were
                               caused, in whole or in part, by an act or omission of a separate and
                               independent agency, not reasonably foreseeable to the Defendant, that
                               destroyed any causal connection between the alleged acts or omissions of
                               the Defendant and the injury complained of thus becoming an intervening,
                               superseding cause of the incident and/or alleged injuries.

                   b.          Sole Proximate Cause. The act(s) or omission(s) of another person,
                               including the Plaintiff or another entity was the sole cause of the damages
                               alleged by the Plaintiff in the Statement.



 HARDY - FAMILY DOLLAR STORES OF TEXAS, LLC’S
 ORIGINAL ANSWER                                         1                                  7619310_1 (58000.00603)
     Case 4:21-cv-01527 Document 1-1 Filed on 05/07/21 in TXSD Page 14 of 23




                  c.       Prior and/or Subsequent Injuries/Conditions. Plaintiff’s claims of
                           physical and/or mental ailments in this cause were, in whole or in part,
                           proximately caused solely and/or proximately by prior and/or subsequent
                           accidents, events, or occurrences. Also, Plaintiff’s claims of injuries and
                           damages are the result in whole or in part of pre-existing conditions,
                           injuries, diseases, illnesses, and disabilities and not the result of any act or
                           omission on the part of the Defendant.

                                     III.      AFFIRMATIVE DEFENSES

         3.       By way of affirmative defense, pleading in the alternative and without waiving the

foregoing general denial:

                  a.       Comparative Negligence-Responsibility. Defendant would show that the
                           negligence of the Plaintiff and one or more third parties and/or one or more
                           Co-Defendant was/were the sole, or a partial, proximate cause of the
                           accident and the injuries and damages alleged by Plaintiff. Because of
                           Plaintiff’s negligence, Plaintiff is barred, in whole or in part, from a
                           recovery of damages from Defendant. Also, pursuant to Ch. 33, Texas Civil
                           Practice and Remedies Code, Defendant invokes the doctrine of
                           comparative responsibility and would further show Defendant is entitled to
                           an issue submitted to the jury on the comparative responsibility of Plaintiff
                           and/or any third party and/or any Co-Defendant who caused, contributed or
                           was responsible for the injuries and damages alleged by Plaintiff.

                  b.       Responsible Third Parties. Pleading further and in the alternative, without
                           waiving the foregoing, Defendant asserts the occurrence in question and/or
                           the alleged damages were proximately and/or producing caused, in whole
                           or in part, by the acts, omissions, fault, negligence, or other conduct of third
                           parties, persons, or entities over whom Defendant has no right of control
                           nor for whom Defendant is legally responsible. Furthermore, to the extent
                           the acts and/or omissions for which Plaintiff complains were committed by
                           persons subject to Defendant’s supervision and control, Plaintiff’s claims


HARDY - FAMILY DOLLAR STORES OF TEXAS, LLC’S
ORIGINAL ANSWER                                       2                                 7619310_1 (58000.00603)
     Case 4:21-cv-01527 Document 1-1 Filed on 05/07/21 in TXSD Page 15 of 23




                           are barred against Defendant, in whole or in part, because said persons acted
                           beyond the scope of their authority to act on behalf of Defendant. Also,
                           regarding other parties’ causation of Plaintiff’s injuries, Defendant’s
                           liability must be reduced, and if Defendant are found to be jointly and
                           severally liable, Defendant is are entitled to a judgment for contribution
                           from these other parties.

                  c.       Failure to Mitigate. Plaintiff failed, either in whole or in part, to mitigate
                           damages as required under applicable law. Any damages sought to be
                           recovered by Plaintiff should be reduced to the extent that Plaintiff has
                           failed to take the reasonable steps that a person of ordinary prudence in the
                           same or similar situation would have taken to avoid the damages claimed in
                           this lawsuit.

                  d.       Paid-or-Incurred Medical-Expense Limitation. Plaintiff’s recovery of
                           medical or health care expenses be limited to the amount actually paid or
                           incurred by or on behalf of Plaintiff, pursuant to § 41.0105 of the Tex. Civ.
                           Prac. & Rem. Code.

                  e.       Failure to Submit Medical Bills to Medical-Insurance Provider.
                           Plaintiff’s claims for medical expenses are barred by the provisions of §
                           146, et seq of the Tex. Civ. Prac. & Rem. Code, to the extent that Plaintiff
                           is covered by medical insurance and medical providers have refused to
                           submit the medical bills to the medical insurance provider. Tex. Civ. Prac.
                           & Rem. Code § 146.003.

                  f.       Credit/Offset. Defendant is entitled to a credit or offset for all monies or
                           consideration paid to or on behalf of the Plaintiff by virtue of any type or
                           form of settlement agreement entered into by and between the Plaintiff,
                           payments made to and on behalf of the Plaintiff under Defendant's Work
                           Injury Benefit Plan, and any settling person, responsible third-party or any
                           other person or entity not a party to this lawsuit. Defendant claims and is
                           entitled to all lawful settlements, credits and offsets including but not
                           limited to those set forth in Tex. Civ. Prac. & Rem. Code §33.012 and


HARDY - FAMILY DOLLAR STORES OF TEXAS, LLC’S
ORIGINAL ANSWER                                        3                              7619310_1 (58000.00603)
     Case 4:21-cv-01527 Document 1-1 Filed on 05/07/21 in TXSD Page 16 of 23




                            §41.0105. Thus, Defendant assert the affirmative defenses of offset, credit,
                            payment, release, and accord and satisfaction to the extent applicable as
                            provided under Texas Rule of Civil Procedure 94.

                  g.        Loss     of    Earnings     /       Loss   of   Earning   Capacity—Post-Tax-
                            Payments/Liability. Pursuant to Tex. Civ. Prac. & Rem. Code § 18.091,
                            Plaintiff must prove his alleged loss of earnings and/or loss of earning
                            capacity in a form that represents their net loss after reduction for income
                            tax payments or unpaid tax liability. Also, Defendant request the Court
                            instruct the jury as to whether any recovery for compensatory damages
                            sought by Plaintiff is subject to federal and state income taxes.

                  h.        Reservation of Rights. Defendant hereby gives notice Defendant intends
                            to rely on such other defenses or denials, affirmative or otherwise, and to
                            assert third-party claims and any other claims, as may become available or
                            appear during discovery as it proceeds in this matter, and hereby reserve the
                            right to amend its Answer to assert such defenses.

                                   IV.         TEX. R. CIV. P.193.7 NOTICE

         4.       Pursuant to Tex. R. Civ. P. 193.7, Defendant hereby gives actual notes to Plaintiff

that any and all documents produced by Plaintiff may be used against Plaintiff at any pretrial

proceeding or at the trial of this matter without the necessity of authenticating the documents.


                       V.       TEXAS RULE OF EVIDENCE 609(F) REQUEST

         5.       Defendant requests that Plaintiff, pursuant to Texas Rules of Evidence 609(f), give

Defendant sufficient advanced written notice of Plaintiff’s intent to use evidence of a conviction

of a crime under Rule 609(f) against any party or witness in this case, with failure to do so resulting

in inadmissibility of the same.




HARDY - FAMILY DOLLAR STORES OF TEXAS, LLC’S
ORIGINAL ANSWER                                             4                            7619310_1 (58000.00603)
     Case 4:21-cv-01527 Document 1-1 Filed on 05/07/21 in TXSD Page 17 of 23




                                               VI.     JURY DEMAND

         6.       Defendant demands a trial by jury and tenders the applicable jury fee with its

Answer.


                                        VII.         RELIEF REQUESTED

         7.       Defendant FAMILY DOLLAR STORES OF TEXAS, LLC prays that:

                  a.       Plaintiff take nothing by this lawsuit;

                  b.       Defendant go hence with its costs (i.e., its costs be taxed against Plaintiff)

                           without delay; and

                  c.       for such other and further relief, both general and special, at law and in

                           equity, to which Defendant may show itself justly entitled.


                                                        Respectfully submitted,

                                                        MAYER LLP
                                                        4400 Post Oak Parkway, Suite 2850
                                                        Houston, Texas 77027
                                                        713.487.2000 / Fax 713.487.2019

                                                        By: /s/ Kevin Riley
                                                           Kevin P. Riley
                                                           State Bar No. 16929100
                                                           Southern District of Texas No. 13776
                                                           kriley@mayerllp.com
                                                           Harry L. Laxton Jr.
                                                           Texas State Bar No. 12061762
                                                           New York Registration No. 5447776
                                                           Southern District of Texas No. 906711
                                                           hlaxton@mayerllp.com

                                                        ATTORNEYS FOR DEFENDANT
                                                        FAMILY DOLLAR STORES OF TEXAS, LLC




HARDY - FAMILY DOLLAR STORES OF TEXAS, LLC’S
ORIGINAL ANSWER                                            5                           7619310_1 (58000.00603)
     Case 4:21-cv-01527 Document 1-1 Filed on 05/07/21 in TXSD Page 18 of 23




                                       CERTIFICATE OF SERVICE

       On April 29, 2021, a true and correct copy of the foregoing has been forwarded to all
counsel of record as follows:

   John Papapavlou (SBN 24059061)               ☐E-Mail (to email address shown to the left)
             PM Law Firm                        ☐Hand Delivery
    19333 Highway 59, N., Ste. 1960
                                                ☐Facsimile
         Humble, Texas 77338
     281.968.9529 / F: 281.520.424              ☐Overnight Mail
          john@pmtxlaw.com                      ☐Regular, First Class Mail
                                                ☒E-File/Serve
    ATTORNEY FOR PLAINTIFF                      ☐Certified Mail/Return Receipt Requested




                                                /s/ Kevin P. Riley
                                               Kevin P. Riley




HARDY - FAMILY DOLLAR STORES OF TEXAS, LLC’S
ORIGINAL ANSWER                                   6                            7619310_1 (58000.00603)
Case 4:21-cv-01527 Document 1-1 Filed on 05/07/21 in TXSD Page 19 of 23




            EXHIBIT 3
                     ( State Court Docket Sheet)
5/5/2021         Case 4:21-cv-01527 Document
                                        Office of1-1
                                                  Harris Filed  on 05/07/21
                                                         County District             in TXSD
                                                                         Clerk - Marilyn Burgess Page 20 of 23

  HCDistrictclerk.com                  HARDY, STORMI vs. FAMILY DOLLAR STORES OF                                       5/5/2021
                                       TEXAS LLC
                                       Cause: 202118078    CDI: 7 Court: 080

  DOCUMENTS
  Number            Document                                                                        Post Date             Pgs
                                                                                                    Jdgm
  95572688          DEFENDANT FAMILY DOLLAR STORES OF TEXAS LLCS ORIGINAL ANSWER                          04/29/2021      6
  95228453          Affidavit Of Service- Family Dollar Stores Of Texas                                   04/09/2021      1
  95033215          Plaintiffs Original Petition                                                          03/29/2021      7
   ·> 95033216      Request for Issuance of Service                                                       03/29/2021      1
  95040390          eIssue: Citation                                                                      03/29/2021      3




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=alu1L/YC7GEMrESAsveCXAHkROSxgm28z1mO5bB31CdtcHc+dWK2zij…   1/1
Case 4:21-cv-01527 Document 1-1 Filed on 05/07/21 in TXSD Page 21 of 23




            EXHIBIT 4
                   (List of All Counsel of Record)
      Case 4:21-cv-01527 Document 1-1 Filed on 05/07/21 in TXSD Page 22 of 23




                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

 STORMI HARDY,                                            §
     Plaintiff,                                           §
                                                          §
 v.                                                       §         CIVIL ACTION NO. __:___-cv-____
                                                          §
 FAMILY DOLLAR STORES OF TEXAS,                           §              JURY TRIAL DEMANDED
 LLC,                                                     §
      Defendant.                                          §



                        COUNSEL OF RECORD AND INFORMATION PURSUANT TO
                                     LOCAL RULE CV-81(C)


(1)    A list of all parties in the case, their party type (e.g., plaintiff, defendant, intervenor,
receiver, etc.) and current status of the removed case (pending, dismissed);

        Plaintiff         Stormi Hardy

        Defendant         Family Dollar Stores of Texas, LLC

        The removed case is currently pending.

(2)     A civil cover sheet and a certified copy of the state court docket sheet; a copy of all
pleadings that assert causes of action (e.g. complaints, amended complaints, supplemental
complaints, counterclaims, cross-actions, third party actions, interventions, etc.); all answers to
such pleadings and a copy of all process and orders served upon the party removing the case to
this court, as required by 28 U.S.C. § 1446(a).

        See attached civil cover sheet and documents attached to Defendant's Notice of Removal
        as Exhibit “A.”

 (3)   A complete list of attorneys involved in the action being removed, including each attorney's
bar number, address, telephone number and party or parties represented by him/her;




_________________________________________________________________________________________________________________
HARDY/COUNSEL OF RECORD AND INFORMATION                                                             P A G E |1
DOC #7631892V1 / 588000.00603
      Case 4:21-cv-01527 Document 1-1 Filed on 05/07/21 in TXSD Page 23 of 23




  PM LAW FIRM                                                     MAYER LLP
  John Papapavlou                                                 Kevin P. Riley
  State Bar No.: 24059061                                         State Bar No. 16929100
  Porya Mostaghimi                                                Southern Bar No. 13776
  State Bar No.: 24065797                                         Email: kriley@mayerllp.com
  19333 Highway 59, N., Ste. 1960                                 Harry L. Laxton
  Humble, Texas 77338                                             State Bar No. 12061762
  281.968.9529 / F: 281.520.424                                   Southern Bar No. 906711
  john@pmtxlaw.com                                                Email: hlaxton@mayerllp.com
                                                                  4400 Post Oak Parkway, Suite 1980
  Counsel for Plaintiff                                           Houston, Texas 77027
  Stormi Hardy                                                    713.487.2000/713.487.2019 – fax

                                                                  Counsel for Defendant
                                                                  FAMILY DOLLAR STORES OF TEXAS, LLC




(4)    A record of which parties have requested a trial by jury (this information is in addition to
placing the word "jury" at the top of the Notice of Removal immediately below the case number);

        Defendant, Family Dollar Stores of Texas, LLC has requested a trial by jury.

(5)     The name and address of the court from which the case is being removed.

        Harris County District Court
        Honorable Jeralynn Manor
        201 Caroline 9th Floor
        Houston, Texas 77002
        T: 832.927.2680




_________________________________________________________________________________________________________________
HARDY/COUNSEL OF RECORD AND INFORMATION                                                             P A G E |2
DOC #7631892V1 / 588000.00603
